MEMORANDUM ***
John May appeals from the district court’s judgment dismissing his action seeking review of the Commissioner of Social Security’s denial of his claim for disability benefits. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s determination that it lacks subject matter jurisdiction, Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1153 (9th Cir.1998), and we affirm.
The district court properly dismissed May’s action for lack of jurisdiction because the Commissioner’s denial of his request to reopen was not a “final decision” conferring jurisdiction under 42 U.S.C. § 405(g), see Krumpelman v. Heckler, 767 F.2d 586, 588 (9th Cir.1985) (“[djistrict courts ... have no jurisdiction to review a refusal to re-open a claim for disability benefits or the determination that such a claim is res judicata”), and May did not present a colorable constitutional claim, see Panages v. Bowen, 871 F.2d 91, 93 (9th Cir.1989) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.